We are of opinion that the judge put a wrong construction on this clause in Richard Mitchell's will. The words "my property of any nature or kind whatsoever, which deeds, papers, and movables will show," by no intendment nor construction can be taken to indicate an intention in the testator to devise the land which belonged to his wife. This being our opinion, it becomes unnecessary to decide the other question raised in the cause, whether dower under the statute in trust or equitable estates could be recovered in any other way than bill in equity. The judgment must be reversed, and upon the case agreed, judgment given for the defendant.
PER CURIAM.                                          Reversed. *Page 199 
(259)